Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 1 of 10




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 19-80380-Civ-DIMITROULEAS



       KARL ERIC SEARCY, as Personal
       Representative of the Estate of MATTHEW
       MARTIN SEARCY, deceased,

                       Plaintiff,

       vs.

       UNITED STATES OF AMERICA,

                   Defendant.
       _____________________________________/

                  PLAINTIFF’S TRIAL BRIEF ON NON-ECONOMIC DAMAGES

          Plaintiff Karl Eric Searcy, as Personal Representative of the Estate of Matthew Martin

   Searcy (“Plaintiff”), hereby files its Trial Brief on Non-Economic Damages (“Trial Brief”).

   Plaintiff’s Trial Brief is submitted to aid the Court in its assessment of non-economic damages.

          I.      INTRODUCTION

          This case involves the death of Matthew Searcy, who was killed in a motorcycle versus

   van crash. Matthew Searcy was lawfully traveling westbound on Indiantown Road in Jupiter,

   Palm Beach County, Florida. At the intersection of Indiantown Road and the entrance ramp to

   Interstate 95 northbound, David Singh, an ICE agent, turned in a northeasterly direction directly

   into the westbound lane of Matthew Searcy. The right front fender of the van collided with the

   front of Matthew Searcy’s motorcycle, and he was killed. Matthew Searcy is survived by his wife,

   Rebecca Searcy and his daughter, Coco Searcy.




                                                   1
Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 2 of 10
   Searcy, Eric Karl, as Personal Representative of the Estate of Matthew Searcy, deceased vs. United States of
   America
   Plaintiff’s Trial Brief on Non-Economic Damages
   Case No.: 9:19-cv-80380-XXXX



           Plaintiff filed a wrongful death action against the United States (“Defendant”) under the

   Federal Tort Claims Act (“FTCA”). This action is set for a bench trial during the Court’s two-

   week trial calendar commencing on August 10, 2020.

           II.      COMPUTATION OF NON-ECONOMIC DAMAGES1

           Under the FTCA, the United States is liable for tortious conduct “in the same manner and

   to the same extent as a private individual under like circumstances.” Turner ex rel Turner v. United

   States, 514 F.3d 1194 (11th Cir. 2008), quoting 28 U.S.C. § 2674. “[T]he components and measure

   of damages in FTCA claims are taken from the law of the state where the tort occurred…” Bravo

   v. United States, 532 F.3d 1154, 1160-61 (11th Cir. 2008).

           “Under Florida law, an award of non-economic damages must ‘bear a reasonable relation

   to the philosophy and general trend of prior decisions in such cases.’” Id. at 1162 (citing Johnson

   v. United States, 780 F.2d 902, 907 (11th Cir. 1986)). In order to determine the philosophy and

   general trend of prior decisions, the Eleventh Circuit has stated that courts must look to judgments

   in similar cases that have been upheld on appeal by the Florida appellate court that would have

   had jurisdiction over an appeal in the case had it been filed in state court. Bravo, 532 F.3d at 1164.

   Here, Florida’s Fourth District Court of Appeal would have had jurisdiction over an appeal if this

   case had been filed in state court. If there are a limited amount of decisions from the Fourth District

   Court of Appeal analyzing awards of non-economic damages in similar cases, this court may look

   to judgments that have been upheld on appeal by other Florida appellate courts, see Dixon v. United




   1
    Here, the economic damages are between $4,018,416 – if Matthew Searcy worked until 63.89
   years old – and $4,308,945 – if Matthew Searcy worked until 67 years old.
Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 3 of 10
   Searcy, Eric Karl, as Personal Representative of the Estate of Matthew Searcy, deceased vs. United States of
   America
   Plaintiff’s Trial Brief on Non-Economic Damages
   Case No.: 9:19-cv-80380-XXXX



   States, Case No. 15-23502-Civ-Scola, 2017 U.S. Dist. LEXIS 62962, *96 (S.D. Fla. April 17,

   2017) rev’d in part on other grounds, 900 F.3d 1257 (11th Cir. 2018).

           III.     COMPARABLE CASES – VERDICTS UPHELD BY FLORIDA’S
                    APPELLATE COURTS

           In order to aid the Court in determining the philosophy and general trend of prior awards

   of non-economic damages in reasonably similar cases, Plaintiff points this Court to the following

   cases where verdicts of non-economic awards were challenged for excessiveness and upheld on

   appeal by Florida’s appellate courts, with primary reliance on cases out of Florida’s Fourth District

   Court of Appeal.

           In Villas on the Green Condo. Ass’n v. Curtis, 175 So. 3d 809 (Fla. 4th DCA 2015) (per

   curiam affirmance), the Fourth District Court of Appeal upheld a jury verdict challenged for

   excessiveness that awarded $6 million in non-economic damages to each surviving parent for the

   wrongful death of their minor son, a pedestrian riding a bicycle who was struck and killed by a

   motor vehicle. The verdict was rendered on March 6, 2013. The present-day value of $6 million

   in 2013 is $6,621,612.

           In Hulick v. Beers, 7 So.3d 1153 (Fla. 4th DCA 2009), the Fourth District Court of Appeal

   upheld a jury verdict in a wrongful death action that awarded $8 million in non-economic damages

   to the surviving spouse and $6 million and $5 million in non-economic damages to the surviving

   children. Like here, the appeal arose from a fatal automobile accident, which began when the

   defendant struck the rear of the vehicle driven by decedent Beers. The undersigned, Christian

   Searcy, was trial counsel for Mrs. Beers’ estate and survivors. The verdict was rendered on June

   21, 2007. The present-day values of $8 million, $6 million, and $5 million in 2007 are $9,714,516,

   $7,285,887, and $6,071,572, respectively.
Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 4 of 10
   Searcy, Eric Karl, as Personal Representative of the Estate of Matthew Searcy, deceased vs. United States of
   America
   Plaintiff’s Trial Brief on Non-Economic Damages
   Case No.: 9:19-cv-80380-XXXX



           In GMC v. McGee, 837 So.2d 1010 (Fla. 4th DCA 2002), as modified on clarification (Mar.

   5, 2003), the Fourth District Court of Appeal upheld a jury verdict that awarded $15 million in

   non-economic damages to each parent for the wrongful death of their minor child. The appeal

   arose from a fatal automobile accident, like here. The verdict was rendered on May 18, 1998. The

   present-day value of $15 million in 1998 is $21,716,036.

           In R.J. Reynolds Tobacco Co. v. Townsend, 90 So.3d 307 (Fla. 1st DCA 2012), an Engle

   progeny case, the First District Court of Appeal upheld a jury verdict that awarded $10.8 million

   before apportionment in non-economic damages to the surviving spouse. The verdict was rendered

   on April 21, 2010. The present-day value of $10.8 million in 2010 is $12,216,509.

           In Walgreen Co. v. Hippely, 2010 Fla. App. LEXIS 2311 (Fla. 2d DCA Feb. 26, 2010) (per

   curiam affirmance), the Second District Court of Appeal upheld a jury verdict challenged for

   excessiveness that awarded $3.5 million in non-economic damages to the surviving spouse and

   $6.625 million in non-economic damages to each surviving child for the wrongful death of the

   spouse and mother who died as a result of a mis-filled prescription. The undersigned, Christian

   Searcy, was trial counsel for Mrs. Hippely’s estate and survivors. The verdict was rendered on

   August 17, 2007. The present-day values of $3.5 million and $6.625 million in 2007 are

   $4,140,329 and $7,837,051, respectively.

           In Citrus County v. McQuillin, 840 So.2d 343 (Fla. 5th DCA 2003), the Fifth District Court

   of Appeal upheld a jury verdict that awarded $4.4 million before apportionment in non-economic

   damages to the surviving minor child for the wrongful death of his mother who was killed instantly
Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 5 of 10
   Searcy, Eric Karl, as Personal Representative of the Estate of Matthew Searcy, deceased vs. United States of
   America
   Plaintiff’s Trial Brief on Non-Economic Damages
   Case No.: 9:19-cv-80380-XXXX



   in a one-car automobile accident.2 The verdict was rendered on September 19, 2001. The present-

   day value of $4.4 million in 2001 is $6,208,771.

           In Compania Dominicana de Aviacon v. Knapp, 251 So.2d 18 (Fla. 3d DCA 1971), the

   Third District Court of Appeal upheld a jury verdict that awarded $1.8 million to the surviving

   parents for the wrongful death of their two children who were killed in a plane crash. The Third

   District Court of Appeal’s opinion affirming the judgment was issued on July 20, 1971. The

   present-day value of $1.8 million in 1971 is $11,595,709.

           The Eleventh Circuit held in Bravo that the above appellate court decisions are what the

   United States District Court for the Southern District of Florida should consider in determining the

   reasonableness of its award of non-economic damages, with particular reliance on Florida’s Fourth

   District Court of Appeal as that is the appellate court with jurisdiction over where this tort

   occurred. If we take all of those survivors’ verdicts and average them, it comes out to an average

   of $6,712,500 per survivor, with a present-day average of $9,340,799 per survivor.

           If we eliminate surviving parent claims, the surviving spouse and surviving children

   average $6,332,142 apiece, with a present-day average of $7,639,233 apiece. If we average the

   surviving spouses’ verdicts, it averages out to $7,433,333 per surviving spouse, with a present-day

   average of $8,690,451 per surviving spouse. If we average the surviving children verdicts, it

   averages out to $5,506,250 per surviving child, with a present-day average of $6,850,820 per

   surviving child.



   2
     The Fifth District Court of Appeal reversed the award for net accumulations; the judgment in all other
   respects, including the award of $4.4 million in non-economic damages to the surviving minor child, was
   affirmed.
Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 6 of 10
   Searcy, Eric Karl, as Personal Representative of the Estate of Matthew Searcy, deceased vs. United States of
   America
   Plaintiff’s Trial Brief on Non-Economic Damages
   Case No.: 9:19-cv-80380-XXXX




             IV.    COMPARABLE CASES – FEDERAL CASES

             Just for comparison sake, Plaintiff further points the Court to the following non-economic

   damage awards and verdicts rendered in reasonably similar FTCA actions and other federal court

   cases.3

              In Bravo v. United States, Case No. 04-21807-CIV-Graham/Gonzalez, 2010 U.S. Dist.

   LEXIS 157736 (S.D. Fla. Sept. 24, 2010), the plaintiffs, parents and their minor son, originally

   brought a medical malpractice claim pursuant to the FTCA for the personal injuries sustained by

   the minor son during his birth. Following a bench trial, Judge Gonzalez of the Southern District

   of Florida found in favor of plaintiffs, awarding plaintiffs a total judgment of $40,485,788.98.

   Bravo, 2010 U.S. Dist. LEXIS 157736 at *1-2. Defendant appealed the decision. While the appeal

   was pending, the minor son died from the injuries sustained as a result of the medical malpractice.

   Accordingly, the original medical malpractice personal injury action abated and was replaced by

   a wrongful death action. Id. at 2-3. The Eleventh Circuit Court of Appeals affirmed all aspects of

   the Court’s decision except for the amount of damages awarded and remanded the case to the

   district court for further proceedings. On remand, Judge Gonzalez of the Southern District of

   Florida awarded $5 million in non-economic damages to each surviving parent for the wrongful


   3
    See Dixon, 2017 U.S. Dist. LEXIS 62962, *98-99 (“In support of their request for noneconomic damages,
   the Plaintiffs cite to two [Illinois] federal district court decisions in FTCA cases involving similar facts.
   The Defendant objects to the Court’s consideration of these two decisions .... However, given the lack of
   appellate decisions in similar cases both within and outside of Florida, the Court has considered both
   cases.”); see also Tarte v. United States, Case No. 07-60762-CIV-Dimitrouleas, 2008 U.S. Dist. LEXIS
   130513 (S.D. Fla. June 23, 2008) (J. Dimitrouleas) (considering federal district court decisions in FTCA
   cases in Iowa, Minnesota, Delaware, and California when determining a fair and reasonable award of non-
   economic damages that would be commensurate with awards given by other district courts in similar
   circumstances).
Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 7 of 10
   Searcy, Eric Karl, as Personal Representative of the Estate of Matthew Searcy, deceased vs. United States of
   America
   Plaintiff’s Trial Brief on Non-Economic Damages
   Case No.: 9:19-cv-80380-XXXX



   death of their son. The awards were issued on September 23, 2010. The present-day value of $5

   million in 2010 is $5,912,477.

           In Goodloe v. Royal Caribbean Cruises, Ltd., 418 F. Supp. 3d 1112 (S.D. Fla. 2019), a jury

   awarded $4.8 million in non-economic damages to the surviving child for the wrongful death of

   her father onboard a cruise ship. Following the verdict, the defendant filed a motion for remittitur

   challenging the jury verdict as excessive. Judge Altonaga of the Southern District of Florida

   denied the defendant’s motion for remittitur while applying Florida law, and upheld the jury’s

   verdict of $4.8 million in non-economic damages to the surviving child. The verdict was rendered

   on March 7, 2019. The present-day value of $4.8 million in 2019 is $4,822,936.

           In Zinn v. United States, 835 F. Supp. 2d 1280 (S.D. Fla. 2011) (FTCA action), Magistrate

   Judge Torres of the Southern District of Florida awarded $3 million before apportionment in non-

   economic damages to the surviving child for the wrongful death of her father due to the negligence

   of air traffic controllers. The award was rendered on November 30, 2011. The present-day value

   of $3 million in 2011 is $3,423,266.

           In Yoon v. United States, No. 10-cv-1578, 2011 U.S. Dist. LEXIS 148877 (S.D. Cal. Dec.

   28, 2011) (FTCA action), the federal district court awarded $6 million in non-economic damages

   to the surviving spouse for the wrongful death of his wife who was killed when a fighter jet crashed

   into the family home. The award was rendered on December 28, 2011. The present-day value of

   $6 million in 2011 is $6,846,531.

           In Stearney v. United States, 392 F. Supp. 3d 1037 (D. Ariz. 2019) (FTCA action), the

   federal district court awarded $10 million in non-economic damages to the surviving minor child

   for the wrongful death of the child’s mother and father who were killed in an automobile accident.
Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 8 of 10
   Searcy, Eric Karl, as Personal Representative of the Estate of Matthew Searcy, deceased vs. United States of
   America
   Plaintiff’s Trial Brief on Non-Economic Damages
   Case No.: 9:19-cv-80380-XXXX



   While the Court did not provide a breakdown of the $10 million award, Plaintiff assumes here that

   $5 million was awarded for the wrongful death of each parent. The award was rendered on May

   16, 2019. The present-day value of $5 million in 2019 is $5,023,892.

           In Hurd v. United States, 134 F. Supp. 2d 745 (D.S.C. 2001) (FTCA action), plaintiffs

   alleged that the Coast Guard was negligent in initiating a rescue leading to the drowning deaths of

   several individuals. The case involved two families who lost loved ones, the Cornetts and the

   Hurds. The federal district court awarded the surviving parent of the two Cornett children $6

   million in non-economic damages for the wrongful death of each child. The Hurd parents were

   awarded $3 million each for the wrongful death of their son. The award was rendered on March

   8, 2001. The present-day value of $6 million in 2001 is $8,714,265. The present-day value of $3

   million in 2001 is $4,357,132.

           If we take all of those federal survivors’ verdicts/awards and average them, it comes out to

   an average of $4,685,714 per survivor, with a present-day average of $5,585,785 per survivor. If

   we eliminate surviving parent claims, the surviving spouse and surviving children average $4.7

   million apiece, with a present-day average of $5,029,156 apiece. The one federal surviving spouse

   award is $6 million, with a present-day average of $6,846,531. If we average the federal surviving

   children verdicts/awards, it averages out to $4,266,666 per surviving child, with a present-day

   average of $4,423,364 per surviving child

           V.       CONCLUSION

           Plaintiff respectfully requests that the Court consider the above decisions when assessing

   non-economic damages following the trial of this action in order to reasonably relate the award of

   non-economic damages to the philosophy and general trend of prior decisions in such cases.
Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 9 of 10
   Searcy, Eric Karl, as Personal Representative of the Estate of Matthew Searcy, deceased vs. United States of
   America
   Plaintiff’s Trial Brief on Non-Economic Damages
   Case No.: 9:19-cv-80380-XXXX



           Dated this 31st day of July, 2020.

           Respectfully submitted,



                                               /s/ Elise Sherr Allison__________________
                                               Donald J. Ward, III
                                               Florida Bar No.: 92594
                                               Attorney E-Mail: dward@searcylaw.com
                                               Elise Sherr Allison
                                               Florida Bar No.: 99154
                                               Attorney E-mail: eallison@searcylaw.com
                                               Searcy Denney Scarola Barnhart & Shipley, P.A.
                                               2139 Palm Beach Lakes Boulevard
                                               West Palm Beach, Florida 33409
                                               Phone: (561) 686-6300
                                               Fax: (561) 383-9515
                                               Attorney for Plaintiff
Case 9:19-cv-80380-WPD Document 74 Entered on FLSD Docket 07/31/2020 Page 10 of 10
   Searcy, Eric Karl, as Personal Representative of the Estate of Matthew Searcy, deceased vs. United States of
   America
   Plaintiff’s Trial Brief on Non-Economic Damages
   Case No.: 9:19-cv-80380-XXXX



                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on 31st day of July, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the attached Service

   List in the manner specified, either via transmission of Notices of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive electronically Notices of Electronic Filing



                                               /s/ Elise Sherr Allison______________________
                                               Donald J. Ward, III
                                               Florida Bar No.: 92594
                                               Attorney E-Mail: dward@searcylaw.com
                                               Elise Sherr Allison
                                               Florida Bar No.: 99154
                                               Attorney E-mail: eallison@searcylaw.com
                                               Searcy Denney Scarola Barnhart & Shipley, P.A.
                                               2139 Palm Beach Lakes Boulevard
                                               West Palm Beach, Florida 33409
                                               Phone: (561) 686-6300
                                               Fax: (561) 383-9515
                                               Attorney for Plaintiff
